PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov
William Park & Associates LTD.
930 N. York Road, Suite 201
Hinsdale, IL 60521




In re Application of SK hynix Inc.
Appl. No.: 16/934,555
Filed: 21 Jul 2020
For:  SEMICONDUCTOR PACKAGES
::::::::


WITHDRAWAL FROM ISSUE
    37 CFR 1.313


The purpose of this communication is to inform you that the above identified application is being withdrawn from issue pursuant to 37 CFR 1.313.

The application is being withdrawn to permit reopening of prosecution.  The reasons therefor will be communicated to you by the examiner.

U.S. Patent and Trademark Office records reveal that the issue fee and the publication fee have not been paid.  If the issue fee and the publication fee have been submitted, the applicant may request a refund, or may request that the fee be credited to a deposit account.  However, applicant may wait until the application is either again found allowable or held abandoned.  If the application is allowed, upon receipt of a new Notice of Allowance and Fees Due, applicant may request that the previously submitted issue fee and publication fee be applied toward payment of the issue fee and publication fee in the amount identified on the new Notice of Allowance and Issue and Publication Fee Due.  If the application is abandoned, applicant may request either a refund or a credit to a specified Deposit Account.

Any inquiries regarding this letter should be directed to Ken Parker, Supervisory Patent Examiner, at (571) 272-2298.

/JOSEPH THOMAS/_______________________
Joseph Thomas, Director
Patent Examining Technology Center 2800

JT:jw,kp
 /JENNY L WAGNER/               TQAS, Art Unit 2800